 

Exhibit 10.1

 

 

THIS WARRANT AND THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”). THEY MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT AS TO THE SECURITIES UNDER THE ACT OR AN OPINION OF
COUNSEL SATISFACTORY TO THE CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.

 

 

Warrant No. ___________

 

________, 2015

 

 

SEARCHLIGHT MINERALS CORP.

WARRANT TO PURCHASE COMMON STOCK

****__________ Shares of Common Stock****

 

THIS WARRANT CERTIFIES THAT, for value received, ______________ (the “Holder”),
is entitled to subscribe for and purchase from Searchlight Minerals Corp., a
Nevada corporation (the “Company”), up to and including the number of fully paid
and nonassessable, restricted shares of common stock, par value $0.001 per share
(the “Common Stock”) of the Company set forth above, at the exercise price of
$0.50 per share ( the “Warrant Exercise Price”) (and as adjusted from time to
time pursuant to Section III hereof), at any time or from time to time from the
date first set forth above (the “Issue Date”) and prior to or upon ____________,
2020 (the “Expiration Date”), subject to the provisions and upon the terms and
conditions hereinafter set forth:

 

I. Method of Exercise; Cash Payment; Issuance of New Warrant.

 

A. Subject to the provisions of this Warrant, the purchase right represented by
this Warrant may be exercised by the Holder hereof, in whole or in part and from
time to time, at the election of the Holder hereof, by the surrender of this
Warrant (with the notice of exercise substantially in the form attached hereto
as Exhibit A duly completed and executed) at the principal executive offices of
the Company and accompanied by payment to the Company, by wire transfer to an
account designated by the Company, of an amount equal to the then applicable
Warrant Exercise Price multiplied by the number of Warrant Shares then being
purchased.

 

B. The person or persons in whose name(s) any certificate(s) representing the
shares of the Company’s capital stock to be issued upon exercise of this Warrant
(the “Warrant Shares”) shall be deemed to have become the holder(s) of record
of, and shall be treated for all purposes as the record holder(s) of, the shares
represented thereby (and such shares shall be deemed to have been issued)
immediately prior to the close of business on the date or dates upon which this
Warrant is exercised. In the event of any exercise of the rights represented by
this Warrant, certificates for the Warrant Shares so purchased shall be
delivered to the Holder hereof as soon as possible and in any event within
twenty (20) days after such exercise and, unless this Warrant has been fully
exercised or expired, a new warrant having the same terms as this Warrant and
representing the remaining portion of such shares, if any, with respect to which
this Warrant shall not then have been exercised shall also be issued to the
Holder hereof as soon as possible and in any event within such 20-day period.

 

II. Reservation of Shares. During the period within which the rights represented
by this Warrant may be exercised, the Company will at all times have authorized,
and reserved for the purpose of the issuance upon exercise of the purchase
rights evidenced by this Warrant a sufficient number of shares of its capital
stock to provide for the exercise of the rights represented by this Warrant.

 



 

 

 

III. Adjustment of Warrant Exercise Price and Number of Shares. The number and
kind of securities purchasable upon the exercise of this Warrant and the Warrant
Exercise Price shall be subject to adjustment to the nearest whole share
(one-half and greater being rounded upward) and nearest cent (one-half cent and
greater being rounded upward) from time to time upon the occurrence of certain
events, as follows. Each of the adjustments provided by the subsections below
shall be deemed separate adjustments and any adjustment of this Warrant pursuant
to one subsection of this Section III shall preclude additional adjustments for
the same event or transaction by the remaining subsections.

 

A. Reclassification. In case of any reclassification or change of securities of
the class issuable upon exercise of this Warrant (other than a change in par
value, or from par value to no par value, or from no par value to par value, or
as a result of a subdivision or combination) into the same or a different number
or class of securities, the Company shall duly execute and deliver to the Holder
of this Warrant a new warrant (in form and substance reasonably satisfactory to
the Holder of this Warrant), so that the Holder of this Warrant shall thereafter
be entitled to receive upon exercise of this Warrant, at a total purchase price
not to exceed that payable upon the exercise of the unexercised portion of this
Warrant, and in lieu of the shares of Common Stock theretofore issuable upon
exercise of this Warrant, the kind and amount of shares of stock, other
securities, money and property receivable upon such reclassification or change
by a holder of the number of shares then purchasable under this Warrant. The
Company shall deliver such new warrant as soon as possible and in any event
within 20 days after such reclassification or change. Such new warrant shall
provide for adjustments that shall be as nearly equivalent as may be practicable
to the adjustments provided for in this Section III. The provisions of this
subparagraph (A) shall similarly apply to successive reclassifications or
changes.

 

B. Stock Splits or Combination of Shares. If the Company at any time while this
Warrant remains outstanding and unexpired shall subdivide (by stock split) or
combine (by reverse stock split) its outstanding shares of capital stock of the
class into which this Warrant is exercisable, the Warrant Exercise Price shall
be proportionately decreased in the case of a subdivision or increased in the
case of a combination, effective at the close of business on the date the
subdivision or combination becomes effective and the number of shares of Common
Stock issuable upon exercise of this Warrant shall be proportionately increased
in the case of a subdivision or decreased in the case of a combination, and in
each case to the nearest whole share, effective at the close of business on the
date the subdivision or combination becomes effective. The provisions of this
subparagraph (B) shall similarly apply to successive subdivisions or
combinations of outstanding shares of capital stock into which this Warrant is
exercisable.

 

C. Common Stock Dividends. If the Company at any time while this Warrant is
outstanding and unexpired shall pay a dividend with respect to Common Stock
payable in Common Stock, then (i) the Warrant Exercise Price shall be adjusted,
from and after the date of determination of stockholders entitled to receive
such dividend or distribution (the “Record Date”), to that price determined by
multiplying the Warrant Exercise Price in effect immediately prior to such date
of determination by a fraction (A) the numerator of which shall be the total
number of shares of Common Stock outstanding immediately prior to such dividend
or distribution, and (B) the denominator of which shall be the total number of
shares of Common Stock outstanding immediately after such dividend or
distribution and (ii) the number of shares of Common Stock issuable upon
exercise of this Warrant shall be proportionately adjusted, to the nearest whole
share, from and after the Record Date by multiplying the number of shares of
Common Stock purchasable hereunder immediately prior to such Record Date by a
fraction (A) the numerator of which shall be the total number of shares of
Common Stock outstanding immediately after such dividend or distribution, and
(B) the denominator of which shall be the total number of shares of Common Stock
outstanding immediately prior to such dividend or distribution. The provisions
of this subparagraph (C) shall similarly apply to successive Common Stock
dividends by the Company.

 



-2-

 

 

IV. Notice of Adjustments. Whenever the Warrant Exercise Price or the number of
shares of Common Stock purchasable hereunder shall be adjusted pursuant to
Section III above, the Company shall deliver a written notice, setting forth, in
reasonable detail, the event requiring the adjustment, the amount of the
adjustment, the method by which such adjustment was calculated, and the Warrant
Exercise Price and the number of shares of Common Stock purchasable hereunder
after giving effect to such adjustment, and shall use commercially reasonable
efforts to cause copies of such notice to be delivered to the Holder of this
Warrant within twenty (20) days after the occurrence of the event resulting in
such adjustment at such Holder’s last known address in accordance with Section
IX hereof.

 

V. Fractional Shares. No fractional shares will be issued in connection with any
exercise hereunder, but in lieu of such fractional shares, the number of shares
of Common Stock to be issued shall be rounded up to the nearest whole number.

 

VI. Compliance with Securities Act of 1933; Transfer of Warrant or Shares.

 

A. Compliance with Securities Act of 1933. The Holder of this Warrant, by
acceptance hereof, agrees that this Warrant, the Warrant Shares and the capital
stock issuable upon conversion of the Warrant Shares (collectively, the
“Securities”) are being acquired for investment and that such holder will not
offer, sell, transfer or otherwise dispose of the Securities except under
circumstances which will not result in a violation of the Securities Act of
1933, as amended (the “Securities Act”) and any applicable state securities
laws. Upon exercise of this Warrant, unless the Warrant Shares being acquired
are registered under the Securities Act and any applicable state securities laws
or an exemption from such registration is available, the Holder hereof shall
confirm in writing that the Warrant Shares so purchased are being acquired for
investment and not with a view toward distribution or resale in violation of the
Securities Act and shall confirm such other matters related thereto as may be
reasonably requested by the Company. The Warrant Shares (unless registered under
the Securities Act and any applicable state securities laws) shall be stamped or
imprinted with a legend in substantially the following form:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”). THEY MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS
TO THE SECURITIES UNDER THE ACT OR EVIDENCE SATISFACTORY TO THE CORPORATION THAT
SUCH REGISTRATION IS NOT REQUIRED.

 

Such legend shall be removed by the Company, upon the request of a Holder, at
such time as the restrictions on the transfer of the applicable security shall
have terminated.

 

B. Transferability of the Warrant. Notwithstanding anything herein to the
contrary, the Warrants shall be transferable to any other person with the prior
written consent of the Company, which shall not be unreasonably withheld.

 

C. Method of Transfer. With respect to any offer, sale, transfer or other
disposition of the Securities, the Holder hereof shall prior to such offer,
sale, transfer or other disposition:

 

(i) surrender this Warrant or certificate representing Warrant Shares at the
principal executive offices of the Company or provide evidence reasonably
satisfactory to the Company of the loss, theft or destruction of this Warrant or
certificate representing Warrant Shares and an indemnity agreement reasonable
satisfactory to the Company,

 



-3-

 

 

(ii) pay any applicable transfer taxes or establish to the satisfaction of the
Company that such taxes have been paid,

 

(iii) deliver a written assignment to the Company in substantially the form
attached hereto as Exhibit B or appropriate stock power duly completed and
executed prior to transfer, describing briefly the manner thereof, and

 

(iv) deliver evidence, including a written opinion of such Holder’s counsel if
reasonably requested by the Company, to the effect that such offer, sale,
transfer or other disposition may be effected without registration or
qualification (under the Securities Act as then in effect and any applicable
state securities law then in effect) of the Securities.

 

As soon as reasonably practicable after receiving the items set forth above, the
Company shall notify the Holder that it may sell, transfer or otherwise dispose
of the Securities, all in accordance with the terms of the notice delivered to
the Company. If a determination has been made pursuant to this Section VI.C.
that the opinion of counsel for the Holder or other evidence is not reasonably
satisfactory to the Company, the Company shall so notify the Holder promptly
with details of such determination. Notwithstanding the foregoing, the
Securities may, as to such federal laws, be offered, sold or otherwise disposed
of in accordance with Rule 144 under the Securities Act if the Company satisfied
the provisions thereof and provided that the Holder shall furnish such
information as the Company may reasonably request to provide a reasonable
assurance that the provisions of Rule 144 have been satisfied. Each certificate
representing this Warrant or Warrant Shares thus transferred (except a transfer
pursuant to Rule 144 or an effective registration statement) shall bear a legend
as to the applicable restrictions on transferability in order to ensure
compliance with applicable federal and state securities laws, unless in the
aforesaid opinion of counsel to the Holder and to the reasonable satisfaction of
the Company, such legend is not required in order to ensure compliance with such
laws. Upon any partial transfer of this Warrant, the Company will issue and
deliver to such new holder a new warrant (in form and substance similar to this
Warrant) with respect to the portion transferred and will issue and deliver to
the Holder a new warrant (in form and substance similar to this Warrant) with
respect to the portion not transferred as soon as possible and in any event
within 20 days after such transfer.

 

VII. No Rights as Shareholders; Information. Prior to exercise of this Warrant,
the Holder of this Warrant, as such, shall not be entitled to vote the Warrant
Shares or receive dividends on or be deemed the holder of such shares, nor shall
anything contained herein be construed to confer upon the Holder of this
Warrant, as such, any of the rights of a shareholder of the Company or any right
to vote for the election of directors or upon any matter submitted to
shareholders at any meeting thereof, or to receive notice of meetings, or to
receive dividends or subscription rights or otherwise until this Warrant shall
have been exercised and the shares of Common Stock purchasable upon the exercise
hereof shall have become deliverable, as provided herein.

 

VIII. Modification and Waiver; Effect of Amendment or Waiver. This Warrant and
any provision hereof may be modified, amended, waived, discharged or terminated
only by an instrument in writing, designated as an amendment to this Warrant and
executed by a duly authorized officer of the Company and the Holder of this
Warrant. Any waiver or amendment effected in accordance with this Section VIII
shall be binding upon the Holder, each future holder of this Warrant or of any
shares purchased under this Warrant (including securities into which such shares
have been converted) and the Company.

 

IX. Notices. Any notice, request, communication or other document required or
permitted to be given or delivered to the Holder hereof or the Company shall be
in the manner set forth in the Subscription Agreement between Company and
Holder.

 



-4-

 

 

X. Reorganizations. In case of any reorganization of the Company, or in case of
the consolidation or merger of the Company with or into any other legal entity
(other than a merger or consolidation in which the Company is the continuing
legal entity) or of the sale of the properties and assets of the Company as, or
substantially as, an entirety to any other legal entity (collectively,
"Reorganizations"), each Warrant shall after such Reorganization be exercisable,
upon the terms and conditions specified in this Warrant Certificate, for the
stock or other securities or property (including cash) to which a holder of the
number of Common Shares purchasable (at the time of such Reorganization) upon
exercise of such Warrant would have been entitled upon such Reorganization if
such Warrant had been exercised in full immediately prior to such
Reorganization; and in any such case, if necessary, the provisions set forth in
this Section X with respect to the rights and interests thereafter of the
holders of the Warrants shall be appropriately adjusted so as to be applicable,
as nearly as may reasonably be, to any such stock or other securities or
property thereafter deliverable upon exercise of the Warrants.

 

XI. Lost Warrants or Stock Certificates. Upon receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant or any stock certificate and, in the case of any such loss, theft
or destruction, upon receipt of an indemnity agreement reasonably satisfactory
to the Company, or in the case of any such mutilation upon surrender and
cancellation of such mutilated Warrant or stock certificate, the Company will
issue and deliver a new warrant (containing the same terms as this Warrant) or
stock certificate, in lieu of the lost, stolen, destroyed or mutilated Warrant
or stock certificate.

 

XII. Descriptive Headings. The descriptive headings of the several paragraphs of
this Warrant are inserted for convenience only and do not constitute a part of
this Warrant. The language in this Warrant shall be construed as to its fair
meaning without regard to which party drafted this Warrant.

 

XIII. Governing Law. This Warrant shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the laws of the State
of Nevada, without reference to principles governing choice or conflicts of
laws.

 

XIV. Entire Agreement. This Warrant constitutes the full and entire
understanding and agreement between the parties with regard to the subject
matter hereof and supersedes all prior and contemporaneous agreements,
representations, and undertakings of the parties, whether oral or written, with
respect to such subject matter.

 

XV. No Impairment. The Company will not, by an voluntary action, avoid or seek
to avoid the observance or performance of any of the terms to be observed or
performed under this Warrant by the Company, but will at all times in good faith
assist in carrying out all the provisions of this Warrant and in the taking of
all such actions as may be necessary or appropriate in order to protect the
rights of the Holder of this Warrant against impairment.

 

XVI. Issue Taxes. The Company shall pay any and all issue and other taxes
payable in respect of any issue or delivery of Common Stock upon the exercise of
this Warrant that may be imposed under the laws of the United States of America
or by any state, political subdivision or taxing authority of the United States
of America; provided, however, that the Company shall not be required to pay any
tax or taxes that may be payable in respect of any transfer involved in the
issue or delivery of any Warrant or certificates for Common Stock in a name
other than that of the registered holder of such Warrant, and no such issue or
delivery shall be made unless and until the person or entity requesting the
issuance thereof shall have paid to the Company the amount of such tax or shall
have established to the satisfaction of the Company that such tax has been paid.

 

XVII. Severability. In the event that any one or more of the provisions
contained in this Warrant shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such provision(s) shall be ineffective only to the
extent of such invalidity, illegality or unenforceability, without invalidating
the remainder of such provision or the remaining provisions of this Warrant and
such invalidity, illegality or unenforceability shall not affect any other
provision of this Warrant, which shall remain in full force and effect.

 



-5-

 

 

XVIII. Survival of Representations, Warranties and Agreements. All
representations and warranties of the Company and the Holder hereof shall
survive the Issue Date of this Warrant, the exercise or conversion of this
Warrant (or any part hereof) or the termination or expiration of rights
hereunder. All agreements of the Company and the Holder hereof contained herein
shall survive indefinitely, until by their respective terms, they are no longer
operative.

 

XIX. Counterparts. This Warrant may be executed in two or more counterparts,
each of which shall be an original, and all of which together shall constitute
one instrument.

 

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 



-6-

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Warrant to be duly
executed as of the issue date of this Warrant by its duly authorized officers.

  

  SEARCHLIGHT MINERALS CORP.   a Nevada corporation           By:     Name:
Martin B. Oring   Title: CEO and Chairman of the Board      

 

 





 

 

 

 

 

 

 

 

 

 

 

 

 

 

[SIGNATURE PAGE TO WARRANT TO PURCHASE COMMON STOCK]

 



 

 

 

EXHIBIT A TO WARRANT

 

NOTICE OF EXERCISE

 

To: SEARCHLIGHT MINERALS, CORP. (the “Company”)

 

1. The undersigned hereby elects to purchase __________ shares of Common Stock
of the Company pursuant to the terms of the attached Warrant, and tenders
herewith:

 

____ payment of the purchase price of such shares in full

 

2. Please issue a certificate or certificates representing said shares in the
name of the undersigned or in such other name or names as are specified below:

 

_________________________________________

(Name)

_________________________________________

(Address)

_________________________________________

(City, State)

 

3. The undersigned represents that the aforesaid shares being acquired for the
account of the undersigned for investment and not with a view to, or for resale
in connection with, the distribution thereof and that the undersigned has no
present intention of distributing or reselling such shares, all except as in
compliance with applicable securities laws, and that the undersigned is an
“accredited investor” within the meaning of Rule 501 of Regulation D promulgated
under the Securities Act of 1933, as amended.

 



 



      (Date)               (Signature)



 

  



  NOTICE: Signature must be guaranteed by a commercial bank or trust company or
a member firm of a major stock exchange if shares of capital stock are to be
issued, or securities are to be delivered, other than to or in the name of the
registered holder of this Warrant. In addition, signature must correspond in all
respects with the name as written upon the face of the Warrant in every
particular without alteration or any change whatever.



 

 



 

 

 

EXHIBIT B TO WARRANT

 

FORM OF ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned holder of the attached Warrant hereby sells,
assigns and transfers unto _______________________ whose address is
_______________________________________ and whose taxpayer identification number
is _________________the undersigned’s right, title and interest in and to the
Warrant issued by Searchlight Minerals Corp., a Nevada corporation (the
“Company”) to purchase _______ shares of the Company’s Common Stock, and does
hereby irrevocably constitute and appoint __________________________ attorney to
transfer said Warrant on the books of the Company with full power of
substitution in the premises.

 

In connection with such sale, assignment, transfer or other disposition of this
Warrant, the undersigned hereby confirms that:



such sale, transfer or other disposition may be effected without registration or
qualification (under the Securities Act as then in effect and any applicable
state securities law then in effect) of this Warrant or the shares of capital
stock of the Company issuable thereunder and has attached hereto a written
opinion of the undersigned’s counsel to that effect; or

such sale, transfer or other disposition has been registered under the
Securities Act of 1933, as amended, and registered and/or qualified under all
applicable state securities laws.

 









        (Date)                   (Signature)  



 

NOTICE: Signature must correspond in all respects with the name as written upon
the face of the Warrant in every particular without alteration or any change
whatever

 

 



 

NOTICE: Signature must correspond in all respects with the name as written upon
the face of the Warrant in every particular without alteration or any change
whatever

 



-2-